[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-13351                    February 16, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                  CLERK

                      D. C. Docket No. 00-06159-CR-UUB

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

CARLA KNIGHT,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                              (February 16, 2006)

Before DUBINA, BARKETT and HULL , Circuit Judges.

PER CURIAM:

      Carla Knight appeals her 48-month imprisonment sentence imposed

pursuant to 18 U.S.C. § 3565(a)(2) for revocation of probation. She claims her
sentence should be vacated because the district court: (1) erroneously failed to

consider the 12-18 month imprisonment range recommended by the Sentencing

Guidelines and failed to inquire why her probation officer requested a longer

sentence; (2) erroneously failed to take into account other sentencing factors set

forth in 18 U.S.C. § 3553(a); and (3) erroneously imposed a sentence based solely

on her new offenses, in violation of a policy statement in Chapter Seven of the

Guidelines.

                                  BACKGROUND

      In 2000, Knight pled guilty to conspiracy to commit access device fraud, in

violation of 18 U.S.C. §§ 1029(a)(5) and (b)(2). The district court sentenced her

to three years probation and $37,500.00 restitution. The conditions of her

probation included duties to pay the imposed restitution, to provide her probation

officer complete access to her financial information, and not to commit another

crime. Six months before Knight’s probation was to end, she was charged with

violating her probation by failing to satisfy her court-ordered restitution and by

committing grand theft and by committing identity theft of two individuals, one of

them an elderly disabled woman.

      After an evidentiary hearing, a magistrate judge found that Knight was

guilty of all charges except that of grand theft. The district court ultimately agreed

                                          2
with the magistrate’s findings and revoked Knight’s probation. At sentencing, the

district court noted that the probation officer “as we all know, is recommending

four years incarceration, and the Guidelines are much lower than that. The

Guidelines are four to ten months.” After considering arguments from both sides,

the court sentenced Knight to the four years recommended by the probation

officer, explaining:

              I have to say that I am not usually exposed to conduct which is
       this callous. As long as I have sat here as a judge, this kind of ...
       callous behavior is just not something that is a typical occurrence.
              You were on probation. Judge Ferguson gave you a break.
       But still probation has its punitive aspects to it. I don't quite
       understand why you wouldn't have gotten the message. He did order
       you to pay restitution. It was substantial restitution. That meant you
       had to get together with the probation officer, you had to work out
       some kind of payment arrangement. I mean, there were plenty of
       opportunities to get the message. I don't know what we have to do to
       you, Ms. Knight, to get the message through.
              There were lots and lots of opportunities to get the message.
       So I’m not too impressed with the argument that, well, he only put
       me on probation, so I didn’t get the message.
              And then to make – and your behavior during probation . . .
       was completely unacceptable. To not meet with the probation officer,
       to not keep your appointments, to not be responsive to their request
       for restitution ... all those things just indicate to me that you just
       thought you could get away with whatever you wanted to do.
              And then you get toward the end of your probation and you
       steal the identity of a half-blind elderly woman. I mean, that's
       amazing. That's amazing Ms. Knight. And, so, I really don't think
       there's really even much to talk about here. ...
              [Y]ou have really offended society by what you have done. So,
       I am revoking your probation and I am sentencing you to 48 months.

                                         3
       ...
              [N]ow to pronounce sentence more formally. ... The Court has
       carefully considered the statement of the parties and the information
       contained in the violation report. The Court finds the defendant has
       violated the terms and conditions of her probation and hereby
       revokes the period of probation. The Court has determined that a
       sentence within the Guideline range does not adequately address
       your total disregard for your probation and the serious nature of the
       new offense conduct.

Knight’s one objection to the court’s judgment was that she “would like to

preserve the record and object that it’s above the Guideline sentence.”

                                   DISCUSSION

Consideration of Guideline Recommendations

      We look first at Knight’s claim that the district court failed to consider the

Guidelines’ recommendation for her recent offenses and failed to inquire as to the

probation officer’s reasons for recommending a harsher sentence. This claim, like

the one to follow, ultimately derives from § 3553(a), which calls for courts that

have found a probation violation to consider the imprisonment range

corresponding to that violation. U.S.S.G. § 7B1.4(a). We consider it separately

from Knight’s other § 3553(a) claims, however, because her timely objection in

the district court allows us to review for an abuse of discretion, rather than under

the plain error standard by which we must evaluate her other claims. United States

v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003) (“Where a defendant fails to clearly

                                          4
state the grounds for an objection in the district court, [she] waives the objection

on appeal and we are limited to reviewing for plain error.”).

       The applicable Guideline range in this case, where Knight committed a

Grade B violation of her probation and had an original criminal history category of

I, was four to ten months imprisonment. U.S.S.G. §§ 7B1.1(a)(2), 7B1.4(a).1

Because the ranges recommended by the Guidelines are only advisory, we have

held that a district court fulfills its statutory obligation when it evinces “some

indication that [it] was aware of and considered them.” United States v. Aguillard,

217 F.3d 1319, 1320 (11th Cir. 2000). The court’s substantial explanation of its

sentence, excerpted in large part above, shows that it was keenly aware of the

Guidelines and of the need to address how the Guidelines related (or in this case,

did not relate) to Knight’s sentence. The court explicitly considered the Guideline

range, referring to it twice, and explained at some length the reasons for an upward

departure. The district court did not abuse its discretion by failing to consider the

Guideline recommendations because, quite simply, it considered those

recommendations thoroughly and appropriately.


       1
         Under 18 U.S.C. § 1029(c)(1)(A)(ii), the maximum term of imprisonment for Knight’s
conduct that constituted the violation of her probation (identity theft) was 15 years. As such, her
probation violation resulted in a grade B violation, pursuant to U.S.S.G. § 7B1.1(a)(2)
(classifying as grade B violations conduct constituting a violation of “any other federal, state, or
local offense punishable by a term of imprisonment exceeding one year”).

                                                 5
Consideration of Other § 3553(a) Sentencing Factors

      When a defendant violates a term of probation, a district court may revoke

the probation and impose a new sentence “after considering the factors set forth in

§ 3553(a) to the extent that they are applicable.” 18 U.S.C. § 3565(a)(2). They

are: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant, (2) the need for the sentence to reflect the

seriousness of the offense, to promote respect for the law, to provide just

punishment, and to deter criminal conduct, and (3) the sentencing range

established in the applicable Guidelines or policy statements. 18 U.S.C. § 3553(a).

Knight claims these factors were ignored by the district court.

      Although we do not expect a district court to recite each of these factors in

its sentencing decision, see United States v. Scott, 426 F.3d 1324, 1328 (11th Cir.

2005), the court in Knight’s case very nearly did so. We have already discussed

the court’s explanation of its sentence in relation to the Guidelines’

recommendations. In enumerating Knight’s unmet responsibilities toward her

probation officer, as well as her “amazing” and “callous” theft of “a half-blind

elderly woman[’s]” identity, the court considered the nature and circumstances of

Knight’s violation of her probation and its conditions, the serious of the offense,

and the court’s own need to promote respect for the law and provide just

                                           6
punishment. The court did not commit plain error in failing to consider the factors

enumerated in § 3553(a) because it considered practically all of them and was

under no obligation to explicitly consider each one.

Consideration of Underlying Violation

      Knight argues that the district court based its sentence purely on the

offenses that triggered revocation of her probation and, in so doing, disregarded

the Federal Sentencing Commission’s policy statement that courts “should

sanction primarily the defendant's breach of [probation], while taking into account,

to a limited degree, the seriousness of the underlying violation.” Introduction to

Chapter 7, Part A 3(b). Although it is true that the district court was appalled by

Knight’s most recent crimes, it very clearly understood them as failures to comply

with the spirit and terms of her probation. The court’s consistent refrain about

Knight’s failure to “get the message” of her original probation, and the explicit

relationship between its sentencing determination and that failure, demonstrates

the court’s intention to punish Knight for her failure to comply with her original

sentence. For these reasons we discern no plain error in the relative weights the

court gave to Knight’s breach of probation and the offenses underlying that

breach.

      AFFIRMED.

                                          7